Levin, J.
(dissenting). I would affirm the decision of the Court of Appeals1 reversing the probate court’s order terminating the parental rights of Glen Miller because I agree with the conclusion of the Court of Appeals that the probate judge clearly erred in finding that there was clear and convincing evidence that there was not a reasonable probability that Glen Miller would be able within twelve months to reestablish a proper home for his son, Ryan Kyle Dean Miller.

 In re Miller, 167 Mich 75; 422 NW2d 1 (1988).